Citation Nr: 1520096	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to July 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In a March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for May 2013, but the Veteran subsequently cancelled his hearing and requested that it be rescheduled.  The Veteran was scheduled for another hearing in February 2014, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

Although the Veteran has specifically claimed service connection for depression, the record contains other psychiatric diagnoses.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the acquired psychiatric disorder claim.

Service treatment records indicate that the Veteran was diagnosed with an adjustment disorder with depressed mood during service.  The Veteran was afforded a VA mental health examination in October 2011.  The examiner suggested the in-service adjustment disorder was transient, but opined that the Veteran's in-service adjustment disorder was as likely as not caused by or related to his military service.  He further opined that the Veteran's currently diagnosed dysthymic disorder is less likely than not related to his military service.  However, the examiner did not provide any opinion as to whether the Veteran has any current psychiatric diagnosis that is related to the in-service adjustment disorder.  

Additionally, the examiner opined that the Veteran's dysthymic disorder "likely present[ed] prior to [the Veteran's] military service."  If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness under 38 U.S.C.A. § 1132.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In view of the foregoing, the Board finds that clarification of the 2011 VA examination is warranted.  

Additionally, while receiving private treatment in May 2009 the Veteran reported receiving mental health treatment from Dr. Hornyak.  These records may be relevant and should be requested.  Furthermore, the October 2011 examiner noted reviewing limited VA records, none of which are included in the Veteran's file.  Accordingly, relevant ongoing VA medical records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for a psychiatric disorder, to include treatment provided by Dr. Hornyak.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Obtain relevant VA treatment records and associate them with the claims file.

3. Send the Veteran's claims file to the examiner who conducted the October 2011 examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a. Does the Veteran suffer from a current psychiatric disability that is a maturation       of or otherwise related to the in-service adjustment disorder with depressed mood?  Please explain the reasoning for the conclusion reached.

b. Did the Veteran's dysthymic disorder undebatably exist prior to service?  Please explain why or why not.

c. If the dysthymic disorder did pre-exist service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service psychiatric treatment.  Please explain the reason for the conclusion.

d. If it is determined that there was a permanent worsening of the psychiatric disability during service, was this permanent worsening undebatably the result of the natural progression of the pre-existing dysthymic disorder?  If the worsening     was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.

e. For any pre-existing psychiatric disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current psychiatric disability is at least as likely as not related to that in-service aggravation.  Please explain the reason for the conclusion. 

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim for service connection for an acquired psychiatric disorder remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




